Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-15-00037-CV

                              James W. MYART Jr.,
                                    Appellant

                                        v.

                              Deborah MURDOCK,
                                    Appellee

            From the County Court at Law No. 5, Bexar County, Texas
                        Trial Court No. 2015CV00334
                   Honorable Jason W. Wolff, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 We ORDER that appellant, James W. Myart Jr., bear all costs of this appeal.

 SIGNED May 13, 2015.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice